  8:19-cr-00089-JMG-MDN Doc # 79 Filed: 06/25/20 Page 1 of 1 - Page ID # 145



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,
                                                                      8:19CR89
                        Plaintiff,

       vs.                                                             ORDER

TRISTEN A. COLEMAN and
CHARLES R. WARE, JR.,

                        Defendants.


       Defendant Charles R. Ware, Jr., has moved to continue the trial (filing no. 78). The
motion to continue is unopposed by counsel for the Government. Based on the showing set
forth in the motion, the court finds good cause has been shown and the motion should be
granted. Accordingly,

       IT IS ORDERED:

       1)     Defendant Charles R. Ware, Jr.’s unopposed motion to continue trial (filing no.
              78) is granted.

       2)     As to both defendants, the trial of this case is set to commence before the
              Honorable John M. Gerrard, United States District Judge, in the Special
              Proceedings Courtroom of the United States Courthouse, Omaha, Nebraska, at
              9:00 a.m. on November 2, 2020, or as soon thereafter as the case may be called
              for 4 days. Jury selection will be held at commencement of trial.

       3)     In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
              justice will be served by granting this continuance and outweigh the interests of
              the public and the defendants in a speedy trial. Any additional time arising as a
              result of the granting of this motion, that is, the time between today’s date and
              November 2, 2020, shall be deemed excludable time in any computation of time
              under the requirement of the Speedy Trial Act. Failure to grant a continuance
              would deny counsel the reasonable time necessary for effective preparation,
              taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
              (B)(iv). Failing to timely object to this order as provided under this court’s local
              rules will be deemed a waiver of any right to later claim the time should not have
              been excluded under the Speedy Trial Act.

       June 25, 2020.

                                                    BY THE COURT:

                                                    s/ Michael D. Nelson
                                                    United States Magistrate Judge
